Di Giovanna, J.
(concurring), votes for affirmance of the judgment upon the ground that no conciliation hearing was held within the meaning of Buies on Conciliation, System A. of the Municipal Court Code of the City of New York. All that appears to have taken place was an informal discussion between counsel and the court in the nature of a pretrial discussion. In any event, even if it be deemed that a conciliation effort was in fact made by proceeding to trial and submitting the case on the merits to the trial court, the plaintiffs waived any objection they had made to the qualification of the Trial Justice. (Mun. Ct. Code of the City of New York Ann. [1916], Edgar J. Latter, J.)
Concur — Di Giovanna, J., in opinion, in which Pette, J., concurs.
Judgment affirmed, with $25 costs.